Title: From James Madison to John Armstrong, [3 June 1814]
From: Madison, James
To: Armstrong, John


        
          [3 June 1814]
        
        J. Madison requests a consultation with the Heads of Department on Tuesday next at Eleven OClock.
        June 3. 1814.
        The object is to decide on the plan of campaign which our means, miltary & naval, render most eligible.
        In the mean time the Secretary of War will cause to be made out & send over,
        
          1. A statement of the numbers & kinds of regular force respectively, at the several military posts & stations, throughout the U.S.
          2. The numbers on the way thereto respectively.
          
          3. The remaining numbers enlisted & in what States, according to the latest returns.
          4. The amount & kind of Enemy’s land forces in Canada or on the frontier of the U.S. and at what places respectively, according to the best information in the War Department
          5. Do. Do. do. expected in Canada & when, according to the best information in that Dept.
          6. Do. do. of Enemy’s land forces near & destined for our Atlantic frontier, according to such information
        
        
          J.M.
        
      